Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of a heterocyclic or substituted heterocyclic quaternary nitrogen-containing organic cation in the reply filed on 07/02/2019 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Status of pending claims
Claims 34-40 are pending.
Claims 36-40 have been added as new claims.
	Claims 34-40 are examined on the merit.
	Any objections and/or rejections made in the office action dated 08/06/2020 and not specifically discussed below in its original or modified form here are considered withdrawn.

Maintained rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

1.	Claims 34-36 and 38-40 remain rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Myerson (US 2003/0092904). The rejection has been modified to reflect the instant amendments to the claims. Response to applicant’s arguments appear at the end of the rejection.
In the instant invention, applicants claim an article of manufacture comprising at least one substrate anchored ionic liquid moiety, wherein the ionic liquid is an organic salt comprising: a heterocyclic or substituted heterocyclic quaternary nitrogen- containing organic cation, a heterocyclic or substituted heterocyclic quaternary phosphonium containing organic cation, or a heterocyclic or substituted heterocyclic trivalent sulfonium containing organic cation, and an anion balancing the charge on the organic cation and wherein the at least one substrate is a monomeric unit selected from the group consisting of amino acids, saccharides and nucleotides (claim 34).
A composition comprising at least one ionic liquid and at least one monomeric unit anchored to an ionic liquid moiety wherein the monomeric unit is selected from the group consisting of an amino acid, a saccharide or a nucleotide or nucleoside (claim 36).
Claims as presented encompass any and all nucleotides, amino acids and saccharides comprising a heterocyclic quaternary nitrogen containing organic cation and a balancing anion. The claims as amended recite “substrate anchored to an ionic liquid moiety”. Instant specification is silent on the definition of the term “anchored”. Hence the term is interpreted as “any association of substrate and ionic liquid moiety” and not any particular type of association 
Myerson discloses: The invention more specifically relates to depositing a composition that includes an ionic liquid and appropriate nucleotide monomers, oligonucleotides, or polynucleotides upon a planar surface to chemically bond the monomers, oligonucleotides, or polynucleotides to the planar surface [0003]. The method as illustrated by Myerson is: “The methods involve a process of immobilizing a nucleotide monomer, oligonucleotide, or polynucleotide upon an insoluble substrate in the presence of an ionic liquid. The present invention provides a method of generating an addressable array of polynucleotides on a substrate. This method includes dissolving a nucleotide monomer, oligonucleotide, or polynucleotide in a solvent comprising an ionic liquid. An array substrate is then contacted with the resulting solution” [0029]. Hence the method discloses close association of nucleotide monomers with the ionic liquid wherein the ionic liquid is solubilizing the nucleotide monomer for the purpose of conjugating to matrix surface. Therefore the nucleotide moiety is anchored to the ionic liquid moiety prior to the conjugation step. The composition of Myerson comprises ionic liquid, oligonucleotides, and nucleotide monomers. This reads on instant claims 34-36, 39 and 40. The nucleotide monomer comprises a ribose or deoxyribose sugar and hence reads on instant claim 38. Myerson discloses: Salts that are fluid at room temperature have been investigated as environmentally friendly solvents. These salts have been termed `room temperature ionic liquids` (herein simply referred to as `ionic liquids`) and are generally composed of a heterocyclic cation, e.g. a substituted imidazole or pyridine, and an anion such as tetrafluoroborate or hexafluorophosphate, although certain organic anions such as methylsulfate .

Response to Arguments
Applicants argue that: Myerson discloses methods of fabricating polynucleotide arrays. Specifically, Myerson discloses immobilizing a nucleotide monomer, oligonucleotide or polynucleotide on an insoluble substrate in an ionic liquid. Therefore, Myerson discloses the presence of a nucleotide monomer, oligonucleotide or polynucleotide in an ionic liquid. However, Myerson does not disclose an article of manufacture or a composition comprising at least one substrate anchored to an ionic liquid moiety as is presently claimed. Myerson merely discloses that the nucleotide, oligonucleotide or polynucleotide are present in the same composition. In contrast, the presently claimed invention requires that the substrate be anchored to the liquid ion moiety. As such, Myerson does not disclose the instant invention.
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. Instant specification does not provide a proper definition for the term “anchored” and also the specification fails define the phrase of art “article of manufacture”. As illustrated in the modified rejection the term “anchored” has been interpreted as “any association of substrate and ionic liquid moiety” and not any particular type of association such as: electrostatic, hydrophobic, covalent, etc. Again, as illustrated in the rejection, nucleotide in Myerson is associated with the ionic liquid moiety and hence read on the composition comprising a monomeric unit anchored to an ionic moiety.  

s 34-36 and 38-40 remain rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Kondo, Journal of Medicinal Chemistry, 1979, Vol. 22, No. 6; 639-646. The rejection has been modified to reflect the instant amendments to the claims. Response to applicant’s arguments appear at the end of the rejection.
In the instant invention, applicants claim an article of manufacture comprising at least one substrate anchored ionic liquid moiety, wherein the ionic liquid is an organic salt comprising: a heterocyclic or substituted heterocyclic quaternary nitrogen- containing organic cation, a heterocyclic or substituted heterocyclic quaternary phosphonium containing organic cation, or a heterocyclic or substituted heterocyclic trivalent sulfonium containing organic cation, and an anion balancing the charge on the organic cation and wherein the at least one substrate is a monomeric unit selected from the group consisting of amino acids, saccharides and nucleotides (claim 34).
A composition comprising at least one ionic liquid and at least one monomeric unit anchored to an ionic liquid moiety wherein the monomeric unit is selected from the group consisting of an amino acid, a saccharide or a nucleotide or nucleoside (claim 36).
Claims as presented encompass any and all nucleotides, amino acids and saccharides comprising a heterocyclic quaternary nitrogen containing organic cation and a balancing anion. The claims as amended recite “substrate anchored to an ionic liquid moiety”. Instant specification is silent on the definition of the term “anchored”. Hence the term is interpreted as “any association of substrate and ionic liquid moiety” and not any particular type of association such as: electrostatic, hydrophobic, covalent, etc. Any association of the substrate (amino acid, nucleotide or saccharide) with the ionic liquid moiety in the prior art read on the instant claims.  

[AltContent: textbox (Article of manufacture)][AltContent: arrow]
    PNG
    media_image1.png
    606
    1083
    media_image1.png
    Greyscale

The scheme III depicts a dinucleotide (an article of manufacture) and a nucleotide nucleoside (nucleotide) monomer. Hence read on the article of manufacture (claim 34) and also the composition (claim 36).     

    PNG
    media_image2.png
    431
    617
    media_image2.png
    Greyscale
    .
3-) and also a nucleotide monomer and a saccharide (derivatized ribose sugar)monomer of instant claims 34-36 and 38-40. Since the compounds are in a reaction mixture it reads on the composition. Hence Kondo anticipates instant invention.

Response to Arguments
Applicants argue that: The Examiner states that Kondo discloses a nucleotide that is a quaternary nitrogen containing organic cation and balancing anion (BF3-) and a nucleotide mono and saccharide monomer. The Examiner states that the compounds are in a reaction mixture and therefore Kondo anticipates the presently claimed invention. 
Applicants respectfully disagree. Kondo discloses the synthesis and antitumor activity of 2,3'-Anhydro-1-(3',5'-di-O-acyl-p-D-arabinofuranosyl) cytosine salts and phosphate molecule. The Examiner specifically states that Kondo discloses nucleotides (23) and (24) with a nitrogen containing organic cation, a balancing anion and a saccharide monomer which are present in a reaction mixture. However, Kondo does not disclose an article of manufacture or a composition comprising at least one substrate anchored to an ionic liquid moiety as is presently claimed. Kondo merely discloses that the nucleotide, an ionic liquid, a cation and a saccharide monomer are present in the same reaction mixture. In contrast, the presently claimed invention requires that the substrate be anchored to the liquid ion moiety. As such, Kondo does not disclose the instant invention.
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. Instant specification does not provide a proper definition for the term “anchored” and also the specification fails define the phrase of art “article of manufacture”. As illustrated in the .     

3.	Claims 34, 36 and 37 remain rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Smirnova, Anal Bioanal Chem (2004) 378 : 1369–1375. The rejection has been modified to reflect the instant amendments to the claims. Response to applicant’s arguments appear at the end of the rejection.
In the instant invention, applicants claim an article of manufacture comprising at least one substrate anchored ionic liquid moiety, wherein the ionic liquid is an organic salt comprising: a heterocyclic or substituted heterocyclic quaternary nitrogen- containing organic cation, a heterocyclic or substituted heterocyclic quaternary phosphonium containing organic cation, or a heterocyclic or substituted heterocyclic trivalent sulfonium containing organic cation, and an anion balancing the charge on the organic cation and wherein the at least one substrate is a monomeric unit selected from the group consisting of amino acids, saccharides and nucleotides (claim 34).
A composition comprising at least one ionic liquid and at least one monomeric unit anchored to an ionic liquid moiety wherein the monomeric unit is selected from the group consisting of an amino acid, a saccharide or a nucleotide or nucleoside (claim 36).

Claims as presented encompass any and all nucleotides, amino acids and saccharides comprising a heterocyclic quaternary nitrogen containing organic cation and a balancing anion.  
Smirnova discloses that: Amino acids Trp, Gly, Ala, Leu are extracted efficiently from aqueous solution at pH 1.5–4.0 (Lys and Arg at pH 1.5–5.5) into the room temperature ionic liquid 1-butyl-3-methylimidazolium hexafluorophosphate (BmimPF6) with dicyclohexano-18-crown-6 (CE) (Abstract). The presence of amino acid residues and the ionic liquid molecule 1-butyl-3-methylimidazolium hexafluorophosphate in aqueous solution in association with each other during the extraction process read on the ‘article of manufacture’ and the composition comprising the substrate (amino acid) anchored to the ionic liquid moiety as claimed in instant claims 34, 36 and 37. The fact that the ionic liquid moiety is assisting the extraction of amino acids from the aqueous solution clearly indicate that the substrate (amino acid moiety) is in close interaction with the ionic liquid moiety and hence ‘anchored’ on it during extraction process. Hence Smirnova anticipates instant invention. 


 
Response to Arguments
Applicants argue that: The Examiner states that Smirnova discloses the extraction of amino acids from an aqueous solution into a room temperature ionic liquid (i.e. 1-butyl-3-methylimidazolium hexafluorophosphate with dicyclohexano-18 crown-6). The Examiner states that the presence of the amino acids in the ionic liquid anticipates the presently claimed invention. 
Applicants respectfully disagree. Smirnova discloses the extraction of amino acids in room temperature ionic liquid. Applicants submit that the ionic liquid is a solvent used in the extraction. However, Smirnova does not disclose an article of manufacture or a composition comprising at least one substrate anchored to an ionic liquid moiety as is presently claimed. Smirnova merely discloses the presence of amino acids in an ionic liquid. In contrast, the presently claimed invention requires that the substrate be anchored to the liquid ion moiety. As such, Smirnova does not disclose the instant invention. 
 Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. Instant specification does not provide a proper definition for the term “anchored” and also the specification fails define the phrase of art “article of manufacture”. As illustrated in the modified rejection the term “anchored” has been interpreted as “any association of substrate and ionic liquid moiety” and not any particular type of association such as: electrostatic, hydrophobic, covalent, etc. Again, as illustrated in the rejection, the association of the ionic liquid moiety with the amino acid moiety (substrate) during the extraction of amino acids from aqueous solution read on the composition comprising the substrate (amino acid) anchored to the ionic liquid moiety and the article of manufacture.   

s 34, 36 and 37 remain rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Vallette, Tetrahedron Letters 45 (2004) 1617–1619. The rejection has been modified to reflect the instant amendments to the claims. Response to applicant’s arguments appear at the end of the rejection.
In the instant invention, applicants claim an article of manufacture comprising at least one substrate anchored ionic liquid moiety, wherein the ionic liquid is an organic salt comprising: a heterocyclic or substituted heterocyclic quaternary nitrogen- containing organic cation, a heterocyclic or substituted heterocyclic quaternary phosphonium containing organic cation, or a heterocyclic or substituted heterocyclic trivalent sulfonium containing organic cation, and an anion balancing the charge on the organic cation and wherein the at least one substrate is a monomeric unit selected from the group consisting of amino acids, saccharides and nucleotides (claim 34).
A composition comprising at least one ionic liquid and at least one monomeric unit anchored to an ionic liquid moiety wherein the monomeric unit is selected from the group consisting of an amino acid, a saccharide or a nucleotide or nucleoside (claim 36).
Claims as presented encompass any and all nucleotides, amino acids and saccharides comprising a heterocyclic quaternary nitrogen containing organic cation and a balancing anion. The claims as amended recite “substrate anchored to an ionic liquid moiety”. Instant specification is silent on the definition of the term “anchored”. Hence the term is interpreted as “any association of substrate and ionic liquid moiety” and not any particular type of association such as: electrostatic, hydrophobic, covalent, etc. Any association of the substrate (amino acid, nucleotide or saccharide) with the ionic liquid moiety in the prior art read on the instant claims.  

Vallette teaches peptide synthesis in room temperature in ionic liquids (title). Vallette discloses 1-butyl-3-methylimidazolium hexafluorophosphate (BmimPF6) as the ionic solvent and scheme 1 on page 1618 discloses the reaction scheme. The presence of amino acid monomers, ionic liquid and the dimer in the reaction mixture as shown in scheme 1 clearly indicate that the amino acid monomers and the dipeptide formed are in association with the ionic liquid moiety (solvent) and read on instant claims 34, 36 and 37. Hence Vallette anticipates instant invention.

Response to Arguments
Applicants argue that: The Examiner states that Vallette discloses the synthesis of peptides in room temperature in ionic liquids. Specifically, Vallette discloses an ionic liquid (i.e. 1-butyl-3-methylimidazolium hexafluorophosphate), a reaction scheme and the presence of amino acid monomers in the reaction mixture. The Examiner states that the presence of amino acid monomers in the reaction mixture containing an ionic liquid anticipates the presently claimed invention. 
Applicants respectfully disagree. Vallette discloses method for peptide synthesis using room temperature ionic liquids. As such, Vallette discloses reaction mixtures containing amino acids and ionic liquids. However, Vallette does not disclose an article of manufacture or a composition comprising at least one substrate anchored to an ionic liquid moiety as is presently claimed. Vallette merely discloses that amino acids and ionic liquids are present in the same 
 Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. Instant specification does not provide a proper definition for the term “anchored” and also the specification fails define the phrase of art “article of manufacture”. As illustrated in the modified rejection the term “anchored” has been interpreted as “any association of substrate and ionic liquid moiety” and not any particular type of association such as: electrostatic, hydrophobic, covalent, etc. Again, as illustrated in the rejection, the amino acid monomers and the formed dipeptide in scheme 1 in association with the ionic liquid being the solvent reads on the composition and the article of manufacture as claimed in instant invention. Hence the rejection as modified is proper and is maintained.   

5.	Claims 34-36 and 38 remain rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Pakulski, Synthesis 2003, No. 13, 2074–2078. The rejection has been modified to reflect the instant amendments to the claims. Response to applicant’s arguments appear at the end of the rejection.
In the instant invention, applicants claim an article of manufacture comprising at least one substrate anchored ionic liquid moiety, wherein the ionic liquid is an organic salt comprising: a heterocyclic or substituted heterocyclic quaternary nitrogen- containing organic cation, a heterocyclic or substituted heterocyclic quaternary phosphonium containing organic cation, or a heterocyclic or substituted heterocyclic trivalent sulfonium containing organic cation, and an anion balancing the charge on the organic cation and wherein the at least one substrate is 
A composition comprising at least one ionic liquid and at least one monomeric unit anchored to an ionic liquid moiety wherein the monomeric unit is selected from the group consisting of an amino acid, a saccharide or a nucleotide or nucleoside (claim 36).
Claims as presented encompass any and all nucleotides, amino acids and saccharides comprising a heterocyclic quaternary nitrogen containing organic cation and a balancing anion. The claims as amended recite “substrate anchored to an ionic liquid moiety”. Instant specification is silent on the definition of the term “anchored”. Hence the term is interpreted as “any association of substrate and ionic liquid moiety” and not any particular type of association such as: electrostatic, hydrophobic, covalent, etc. Any association of the substrate (amino acid, nucleotide or saccharide) with the ionic liquid moiety in the prior art read on the instant claims.  
Claims as presented encompass any and all nucleotides, amino acids and saccharides comprising a heterocyclic quaternary nitrogen containing organic cation and a balancing anion.  
Pakulski teaches glycosylation in ionic liquids (title). Pakulski discloses 1-butyl-3-methylimidazolium hexafluorophosphate (BmimPF6) (abstract) as the ionic solvent. Figures 1 on (page 2074) and 2 on page 2075 discloses the reaction scheme for the preparation of a disaccharide. The reaction carried out in ionic liquid medium (as a solvent in place of volatile organic compounds (VOCs) clearly indicates an association of the saccharide monomers and dimer product with the ionic liquid. The close association of the ionic liquid with the substrate a monomer or dimer saccharide read on the article of manufacture anchored on the ionic liquid.  The presence of saccharide monomers, ionic liquid and the dimer in the reaction mixture as . 

Response to Arguments
Applicants argue that: The Examiner states that Pakulski discloses an ionic liquid (i.e. 1-butyl-3- methylimidazolium hexafluorophosphate), a reaction scheme and the presence of saccharide monomers and a dimer in the reaction mixture. The Examiner states that the presence of saccharide292226043.2 monomers and a dimer in the reaction mixture containing an ionic liquid anticipates the presently claimed invention. 
Applicants respectfully disagree. Pakulski discloses that ionic liquids are useful for the formation of glycosidic bonds during the synthesis of oligosaccharides. Specifically, Pakulski discloses a reaction mixture containing an ionic liquid and saccharide monomers. However, Pakulski does not disclose an article of manufacture or a composition comprising at least one substrate anchored to an ionic liquid moiety as is presently claimed. Pakulski merely discloses that a saccharide monomer an ionic liquid are in the same reaction mixture. In contrast, the presently claimed invention requires that the substrate be anchored to the liquid ion moiety. As such, Pakulski does not disclose the instant invention.
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. Instant specification does not provide a proper definition for the term “anchored” and also the specification fails define the phrase of art “article of manufacture”. As illustrated in the modified rejection the term “anchored” has been interpreted as “any association of substrate and ionic liquid moiety” and not any particular type of association such as: electrostatic, hydrophobic, covalent, etc. Again, as illustrated in the rejection, the close association of .   

6.	Claims 34, 36 and 37 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Smith, Proceedings of The Electrochemical Society, PV 2002-19, 268-275 (2002). The rejection has been modified to reflect the instant amendments to the claims. Response to applicant’s arguments appear at the end of the rejection.
In the instant invention, applicants claim an article of manufacture comprising at least one substrate anchored ionic liquid moiety, wherein the ionic liquid is an organic salt comprising: a heterocyclic or substituted heterocyclic quaternary nitrogen- containing organic cation, a heterocyclic or substituted heterocyclic quaternary phosphonium containing organic cation, or a heterocyclic or substituted heterocyclic trivalent sulfonium containing organic cation, and an anion balancing the charge on the organic cation and wherein the at least one substrate is a monomeric unit selected from the group consisting of amino acids, saccharides and nucleotides (claim 34).
A composition comprising at least one ionic liquid and at least one monomeric unit anchored to an ionic liquid moiety wherein the monomeric unit is selected from the group consisting of an amino acid, a saccharide or a nucleotide or nucleoside (claim 36).
Claims as presented encompass any and all nucleotides, amino acids and saccharides comprising a heterocyclic quaternary nitrogen containing organic cation and a balancing anion. The claims as amended recite “substrate anchored to an ionic liquid moiety”. Instant specification is silent on the definition of the term “anchored”. Hence the term is interpreted as “any association of 
Claims as presented encompass any and all nucleotides, amino acids and saccharides comprising a heterocyclic quaternary nitrogen containing organic cation and a balancing anion.  
Smith teaches non-enzymatic peptide synthesis in ionic liquids (title). Smith discloses 1-butyl-3-methylimidazolium hexafluorophosphate (BMI-PF6) as the ionic solvent and figure 1 on page 269 discloses the reaction scheme in the preparation of a dipeptide. The presence of amino acid monomers, ionic liquid and the dimer in the reaction mixture as shown in figure 1 read on instant claims 34, 36 and 37. Smith discloses that: “Room-temperature ionic liquids such as 1-
butyl-3-methylimidazolium hexafluorophosphate (BMI-PF6), which are polar but nonaqueous, offer an opportunity to test the idea that peptides and proteins could form without the assistance of ribosomes if the concentration of water were low enough Hence Smith anticipates instant invention” (Page 269, paragraph 1). The fact Smith alludes to ribosomes for peptide synthesis clearly indicates that ionic liquid performs comparably to a ribosome in anchoring the amino acid monomers during the formation of peptide/protein synthesis. Hence the synthesis of peptides in the presence of ionic liquid read on the article of manufacture of instant invention. The presence of close association of amino acid monomers/peptides with ionic liquid moiety in the reaction scheme reads on the instantly claimed composition. Hence Smith anticipates instant invention.



Response to Arguments
Applicants argue that: The Examiner states that Smith discloses non-enzymatic peptide synthesis. Specifically, Smith discloses an ionic liquid (i.e. 1-butyl-3-methylimidazolium hexafluorophosphate), a reaction scheme and the presence of amino acid monomers in the reaction mixture. The Examiner states that the presence of amino acid monomers in the reaction mixture containing an ionic liquid anticipates the presently claimed invention. 
Applicants respectfully disagree. Smith discloses a non-enzymatic method of peptide synthesis using a liquid ion and amino acids at a high temperature. However, Smith does not disclose an article of manufacture or a composition comprising at least one substrate anchored to an ionic liquid moiety as is presently claimed. Smith merely discloses that an amino acid and an292226043.2 ionic liquid are present in the same reaction mixture. In contrast, the presently claimed invention requires that the substrate be anchored to the liquid ion moiety. As such, Smith does not disclose the instant invention.
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. Instant specification does not provide a proper definition for the term “anchored” and also the specification fails define the phrase of art “article of manufacture”. As illustrated in the modified rejection the term “anchored” has been interpreted as “any association of substrate and ionic liquid moiety” and not any particular type of association such as: electrostatic, hydrophobic, covalent, etc. Again, as illustrated in the rejection, synthesis of peptide/protein in the presence of ionic liquid that provides support similar to a ribosome mediated peptide synthesis clearly indicates that the substrate (amino acid/peptide) is anchored on the ionic liquid moiety. Therefore, the rejection as reiterated is proper and is maintained.      

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M, Tu & W of first week of the biweek and Th & F of second week of the biweek from 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SATYANARAYANA R GUDIBANDE/            Primary Examiner, Art Unit 1658